EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Sarah Fredrick on 12/29/2021.
The application has been amended as follows: 
The claim: 
1. (Currently Amended) A powder slush molded body of a polyvinyl chloride composition, the polyvinyl chloride composition comprising: 
a polyvinyl chloride in an amount of 100 parts by mass, 
a plasticizer in an amount of 110 to 150 parts by mass, and 
an acrylic polymer in an amount of 4 to 23 parts by mass, wherein the acrylic polymer contains a constitutional unit derived from methyl (meth)acrylate in an amount of 50 to 90 mass%, and a constitutional unit derived from at least one (meth)acrylic ester one (meth)acrylic ester selected from the group consisting of n-butyl (meth)acrylate, isobutyl (meth)acrylate, and tert-butyl (meth)acrylate in an amount of 10 to 50 mass%, 
wherein when a cross section of the powder slush molded body extending in parallel with a thickness direction is observed under an optical microscope using reflected light, irregular scale-like polyvinyl chloride particles having a long diameter of 30 µm to 500 µm are continuous with one another via interfacial portions, 
2 or less, and
wherein the powder slush molded body has a dynamic friction coefficient is from 0.467 to 0.655.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Of the references of record, the most pertinent are US 5,677,356 to Shimizu et al. (hereinafter “Shimizu”), and US 3,316,192 to Seibel (hereinafter “Seibel).  
Shimizu discloses an expandable polyvinyl chloride resin composition for use in powder molding process comprising 100 parts by mass of a polyvinyl chloride, 30 to 120 parts by mass of a plasticizer, and 0.1 to 5 parts by mass of a cell-uniformalizing agent comprising a copolymer resin of methyl (meth)acrylate monomer and butyl (meth)acrylate monomer (column 5, lines 10-15 and lines 55-65).  
Shimizu does not explicitly disclose the contents of methyl (meth)acrylate and butyl (meth)acrylate monomers in the copolymer resin.  
Seibel, however, teaches a resin composition comprising a polyvinyl chloride, and an acrylic resin wherein the acrylic resin comprises a copolymer of methyl methacrylate and lower alkyl acrylate including methyl, ethyl, propyl and butyl acrylate (column 1, lines 55-60).  The amount of the lower alkyl acrylate in the copolymer is up to 25% by weight of the copolymer (column 2, lines 15-20).  
Turning to the specification of the claimed invention, the acrylic polymer containing 50 to 90 mass% methyl (meth)acrylate and 10-50 mass% of butyl (meth)acrylate results in a powder slush molded body having a dynamic friction coefficient of from 0.467 to 0.655.  As shown in examples 15 and 16, the dynamic friction coefficient was higher than 0.655 as the contents of the methyl (meth)acrylate and butyl (meth)acrylate fell outside the claimed ranges.  
None of the prior art references recognized any benefit to preparing a powder slush molded body having a dynamic friction coefficient of from 0.467 to 0.655 to suppress the surface stickiness by regulating the contents of methyl (meth)acrylate and butyl (meth)acrylate monomers in an acrylic copolymer.  The dynamic friction coefficient of from 0.467 to 0.655 is considered surprising or unexpected in view of the combined disclosures of the cited references.  
The data formulated in table 2 are sufficient to rebut the prima facie case and supported the non-obviousness thereof.  
As the combined teachings of Shimizu and Seibel do not suggest the claimed dynamic friction coefficient, there is no factual basis to support the powder slush molded body having irregular scale-like polyvinyl chloride particles having a long diameter of 30 to 100 µm which are continuous with one another via interfacial portions, and a number of aggregated particles of acrylic polymer having a long diameter of from 30 to 100 µm of 10 particles/mm2 or less would be present.  
Note that, the prior art of record, individually or in combination, does not teach or fairly suggest a powder slush molded body of a polyvinyl chloride composition with a recited structure set forth in the claim. Accordingly, the instant claims are deemed allowable. 
	The provisional non-statutory double patenting rejection over the claims of US Patent Application No. 16/756,449 has been obviated in view of the terminal disclaimer filed on 12/30/2021. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Vo whose telephone number is (571)272-1485. The examiner can normally be reached M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Hai Vo/
Primary Examiner
Art Unit 1788